NOT FOR PUBLICATION                           FILED
                                                                         NOV 17 2021
                    UNITED STATES COURT OF APPEALS
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

FEDERAL HOUSING FINANCE                         No.    20-15658
AGENCY, in its capacity as Conservator of
Federal National Mortgage Association and       D.C. No.
Federal Home Loan Mortgage Corporation;         2:16-cv-01187-GMN-DJA
et al.,

                Plaintiffs-Appellees,           MEMORANDUM*

 v.

LAS VEGAS DEVELOPMENT GROUP,
LLC; et al.,

                Defendants-Appellants.

                   Appeal from the United States District Court
                            for the District of Nevada
                   Gloria M. Navarro, District Judge, Presiding

                          Submitted November 15, 2021**
                             San Francisco, California

Before: SCHROEDER, W. FLETCHER, and MILLER, Circuit Judges.

      Las Vegas Development Group, LLC, Las Vegas Development, LLC, and


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
LVDG, LLC (collectively, “the developers”) appeal from the district court’s order

granting summary judgment to the Federal Housing Finance Agency, Fannie Mae,

and Freddie Mac (collectively, “FHFA”) in this action to quiet title to certain

residential properties in Nevada that were the subject of homeowners’ association

foreclosure sales. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      The district court did not err by granting summary judgment based on

evidence that was not previously disclosed. The developers argue that FHFA’s

failure to make initial discovery disclosures violated Federal Rule of Civil

Procedure 26(a), thus requiring exclusion of the evidence under Rule 37(c). But a

party need not make initial disclosures before the Rule 26(f) discovery conference.

Fed. R. Civ. P. 26(a)(1)(C). Here, no discovery conference occurred. And although

District of Nevada Local Rule 26-1 places the burden of scheduling a discovery

conference on the plaintiff, “only a departure from local rules that affects

substantial rights requires reversal.” Alliance of Nonprofits for Ins., Risk Retention

Grp. v. Kipper, 712 F.3d 1316, 1327 (9th Cir. 2013) (quotation marks omitted)

(quoting Professional Programs Grp. v. Department of Com., 29 F.3d 1349, 1353

(9th Cir. 1994)). Even if FHFA failed to meet its Rule 26(a) obligations, the district

court retained and did not abuse its discretion to determine whether exclusion of

evidence was an appropriate sanction under Rule 37(c). See Merchant v. Corizon

Health, Inc., 993 F.3d 733, 740 (9th Cir. 2021).



                                          2
       The district court did not err by denying the developers’ Rule 56(d) motion

to postpone summary judgment and allow additional discovery. The developers

sought discovery to verify FHFA’s ownership interests in the properties. But they

did not provide the “basis or factual support for [their] assertions that further

discovery would lead to the facts” sought. Margolis v. Ryan, 140 F.3d 850, 854

(9th Cir. 1998). The developers offer no reason to believe that additional discovery

would uncover evidence that contradicts the hundreds of pages of business records

and declarations already produced proving FHFA’s interests in the properties.

       The district court did not err by denying the developers’ motion to dismiss

for lack of prosecution. Though neither party took action in the suit for more than

two years, the district court had discretion and did not abuse that discretion by

denying the developers’ motion and instead resolving the case on the merits. See

D. Nev. Local R. 41-1 (noting that a court “may . . . dismiss[] for want of

prosecution” when an action has been pending “for more than 270 days without

any proceeding of record having been taken” (emphasis added)).

       The district court did not err by denying the developers’ motion to sever two

defendants from the action. Under Rule 20(a), a plaintiff may join multiple

defendants if (1) the plaintiff asserts “any right to relief . . . against [the

defendants] . . . arising out of the same transaction, occurrence, or series of

transactions or occurrences,” and (2) there is a “question of law or fact common to



                                             3
all defendants.” Fed. R. Civ. P. 20(a)(2); see Rush v. Sport Chalet, Inc., 779 F.3d

973, 974 (9th Cir. 2015). Here, the purchase of nine Nevada properties in

homeowners’ association foreclosure sales by three interconnected real estate

development corporations constituted a “series of transactions or occurrences.”

Fed. R. Civ. P. 20(a)(2)(A). There are also questions of law and fact common to all

defendants, including whether the Federal Foreclosure Bar, 12 U.S.C. § 4617(j)(3),

preserved FHFA’s property interests after the foreclosure sales. Fed. R. Civ. P.

20(a)(2)(B).

       The district court did not abuse its discretion by assigning the case to a

particular district judge instead of through random assignment. See In re Marshall,

721 F.3d 1032, 1039–40 (9th Cir. 2013); Badea v. Cox, 931 F.2d 573, 575 (9th Cir.

1991). The district court reasonably concluded that direct assignment would

promote judicial economy because of the assigned judge’s familiarity with the

parties, facts, and legal issues.

       AFFIRMED.




                                           4